Howk, C. J.
The questions for decision, in this case, are substantially the same, and presented in the same manner, as those which were considered and decided by this court, at this term, in the case of Schenck v. Long, ante, p. 579. This case mu&t be decided as that case was decided, for the reasons stated in the opinion in the latter case.
The judgment is reversed, at the appellee’s costs, and the cause is remanded with instructions to overrule the demurrer to appellant’s complaint, and forfurther proceedings.